DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.  The following is an examiner’s statement of reasons for allowance:  The present invention includes back support elements that are elastically deformable in a main deforming transverse direction “dy” in Figures 4C, 5C, 6C, 7C, 8C, 9C and 10C, which is orthogonal to both the longitudinal axis (x) of the jaws and an applied force (Fz).  While prior art discloses various forceps type grasping tools with a soft, deformable surface, the concept of the more rigid jaw component deforming laterally outwardly orthogonal to both the longitudinal axis (x) of the jaws and an applied force (Fz) is not taught or rendered obvious by the prior art. 
US Patent No. 5,236,437 (Wilk et al.) discloses a grasper device having two jaws, each jaw having a back support element (16) extending in a longitudinal direction and a front element in the form of an elastic balloon (36) attached thereto.  The inflatable balloons (36) are formed as hollow tubular structures with a longitudinal edge portion fixed to the back support elements (16).   The back support elements (16) are  elastically deformable in a vertical direction of Figures 1-4, as they are made of a resilient material having memory, which biases the jaws to an open configuration (column 4, lines 22-34) when the tubular member (12) is retracted.  A grasping force (Fz) corresponds with the vertical direction of Figures 1-4.  Although the balloons are capable of deforming in various directions when grasping an object, Wilk fails to disclose or render obvious the back support elements (16) being elastically deformable in a main deforming transverse direction that is orthogonal to both the main longitudinal axis (x) and the grasping force (Fz).  
US Patent No. 6,036,706 (Morejohn et al.) discloses another grasper having two jaws (300), each jaw having a hollow elastic balloon (310a &b) attached along a longitudinal axis thereof.  Although the balloons are capable of deforming in various directions when pressure is applied to grasp an object, the back support elements (300) are not disclosed as being elastically-deformable in any direction.  Morejohn therefore fails to disclose or render obvious the back support elements being elastically deformable in a main deforming transverse direction that is orthogonal to both the main longitudinal axis (x) and the grasping force (Fz).  
US Patent App. Pub. No. 2018/0042613 is another grasping tool with inflatable balloons (116) on the jaws.  The rigid jaw components (114) are not disclosed as being elastically deformable in any direction and fail to disclose or render obvious the requirement of back support elements that deform in a direction that is orthogonal to both the main longitudinal axis (x) and the grasping force (Fz).  
US 6,616,683 discloses a grasper with two jaws having an elastomeric filler portion (14-4) (col 3, lines 16-21).  The jaws are elastically deformable between open/closed positions in a vertical direction of Figure 2, but the reference fails to disclose or render obvious the jaws being elastically deformable in a main deforming transverse direction that is orthogonal to both the main longitudinal axis (x) and the grasping force (Fz).  
US Patent App. Pub. 2017/0348044 (Wang et al.) discloses a grasper with two jaws (92 and 94 in Fig. 6) having an elastomeric portion (406) (Fig 10; [0051]).  The jaws move between open/closed positions in a vertical direction of Figure 6, but the reference fails to disclose or render obvious the jaws being elastically deformable in a main deforming transverse direction that is orthogonal to both the main longitudinal axis (x) and the grasping force (Fz).  
US Patent No. 5,425,705 (Evard et al.) discloses another grasper tool having soft deformable pads (83, 85) attached to each jaw member (78, 80) (Figures 3 and 4A-C).  US Patent No. 5,921,996 discloses another grasper with a soft, deformable pad (23, 24) (column 4, lines 33-36).  The jaw components of these references are not disclosed as being elastically deformable in any direction and fail to disclose or render obvious the requirement of back support elements that deform in a direction that is orthogonal to both the main longitudinal axis (x) and the grasping force (Fz).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following amendments were made to correct minor grammatical errors that appear to be due to translation and do not affect the scope of the claimed invention.  The application has been amended as follows: 
Claim 1, line 1:  A grasper device adapted for minimally-invasive surgery, said - - grasper device…”  
Claim 1, line 7: “…configured to receive a grasping force (Fz),  said - - elastically-deformable back support element… 
Claim 1, line 9: “…elastically-deformable front element - - , - - being less elastically deformable,
Claim 1, lines 13-14: “…said elastically deformable back support element - -, - - it deforms and deforms and transmits  the - - grasping force… 
Claim 6: line 4:  “…front element 
Claim 8: line 4:  “… the support element 
Claim 10, line 4: “…back support element - - , - - at said lateral abutments… 
Claim 11: line 2:  “… one or more fillers 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749. The examiner can normally be reached M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH W ALEMAN/Primary Examiner, Art Unit 3771